Citation Nr: 0312637	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-02 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
June 4, 1996.

2.  Entitlement to an initial compensable evaluation for 
scars of the left eye and cheek area.

3.  Entitlement to an initial compensable evaluation for a 
scar on the back of the head.

4.  Entitlement to an initial evaluation greater than 10 
percent for right frontalis nerve injury. 

5.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1971.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  

The M&ROC, in pertinent part, granted entitlement to service 
connection for scars of the left eye and cheek area with 
assignment of a noncompensable evaluation, and for a scar at 
the back of the head with assignment of a noncompensable 
evaluation, each effective June 3, 1971.

In January 1999 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
PTSD, and remanded the claim to the M&ROC to consider the 
claim of service connection for PTSD on a de novo basis.

In January 2000 the M&ROC granted entitlement to service 
connection for PTSD with assignment of a 30 percent 
evaluation effective December 11, 1995, and granted 
compensation benefits for right frontalis nerve injury 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002), 
with assignment of a noncompensable evaluation effective 
April 10, 1998.

In March 2000 the M&ROC denied entitlement to a TDIU.

In November 2000 the Board remanded this case to the M&ROC 
for additional development including consideration of the 
Veterans Claims Assistance Act (VCAA) of 2000 (November 9, 
2000; 114 Stat. 2096) codified at 38 U.S.C.A. § 5103(a).

In January 2002 the M&ROC granted an initial increased 
evaluation of 10 percent for right frontalis nerve injury 
under Diagnostic Code 8205 effective April 10, 1998, date of 
receipt of claim.  

However, an veteran is presumed to be seeking the maximum 
benefit available, and since that was not given, the M&ROC's 
award of a higher rating did not abrogate the pending appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, that appeal 
is still pending.

In January 2002 the M&ROC granted a 100 percent evaluation 
for PTSD effective from June 4, 1996.  Accordingly issue of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD prior to June 4, 1996 remains on appeal.

The case is once more before the Board for appellate 
consideration.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 2002 the Board undertook additional development of 
the issues on appeal  pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  

Additional evidence was added to the record.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).   

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the above development, the Board obtained 
a report of official examination for VA compensation purposes 
conducted in December 2002.  The added evidence has not been 
considered by the M&ROC and the veteran has not waived 
initial M&ROC consideration of this evidence.  38 C.F.R. 
§ 20.1304. 

Also, the Board recognizes that record contains an award 
letter from the Social Security Administration (SSA) for 
disability benefits due to the veteran being found disabled 
under SSA rules on June 1, 1994.  SSA records regarding this 
award do not appear to be  associated with the claims folder.  

Medical reports used in arriving at this determination should 
be included in the record.  The M&ROC should make all 
necessary arrangements to obtain copies of all the records 
considered as the basis for the decision as well as a copy of 
the SSA decision.  Masors v. Derwinski, 2 Vet.App. 181 
(1992). 

Additionally, the issues of entitlement to an initial 
compensable evaluation for scars of the left eye and cheek 
area, a scar on the back of the head and entitlement to an 
initial evaluation greater than 10 percent for right 
frontalis nerve injury remain unresolved clinically.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

The December 2002 VA neurologic examination report received 
pursuant to Board's development is incomplete and inadequate 
for rating purposes regarding the claim of entitlement to an 
initial evaluation greater than 10 percent for right 
frontalis nerve injury.  

Moreover, the veteran has not been provided an adequate VA 
dermatologic examination with respect to his claim of 
entitlement to an initial compensable evaluation for scars of 
the left eye and cheek area, a scar on the back of the head.  

The duty to assist the veteran includes providing additional 
VA examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Also, the rating criteria for evaluating skin/scar 
disabilities were amended August 30, 2002.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to a claimant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 3-97.  

In order to preclude prejudice to the veteran's claim the 
M&ROC should consider the new criteria for rating skin/scar 
disabilities prior to further appellate consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the M&ROC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The M&ROC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  The 
M&ROC should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The M&ROC should make all necessary 
arrangements to obtain a copy of the SSA 
decision awarding the veteran disability 
benefits and copies of all records 
including medical evidence that formed 
the basis of that determination awarding 
disability benefits due to the veteran 
being found disabled under SSA rules from 
January 1, 1994.  The above should be 
associated with the claims folder. 

4.  The M&ROC should make arrangements 
with the appropriate VA medical 
facility(ies) for the veteran to be 
afforded a VA special neurologic 
examination by a specialist in neurology 
or other available appropriate specialist 
who has not previously examined the 
veteran, including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of his right frontalis 
nerve injury.



The claims files, copies of the criteria 
for rating under DCs 8205 and 6019, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The medical specialist must be requested 
to annotate the examination report that 
the claims files were in fact made 
available for review in conjunction with 
the examination.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, that pertain to the 
presence or absence of service-connected 
right frontalis nerve injury under 
Diagnostic Code 8205, and, if present, 
the extent, of each of the factors 
provided in the rating criteria under 
Diagnostic Code 8205 for each of the 
rating levels.  

The examiner's attention is directed to 
the drooping (ptosis) of the right eyelid 
noted on an April 2001 VA examination 
report.).  If ptosis is present, the 
examiner should comment on whether ptosis 
is unilateral or bilateral and related to 
service-connected right frontalis nerve 
injury.  If an etiologic relationship is 
established between ptosis found on 
examination and service-connected right 
frontalis nerve injury, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, that pertain to the extent of 
the presence or absence of ptosis 
provided in the rating criteria under 
Diagnostic Code 6019.



5.  The M&ROC should make arrangements 
with the appropriate VA medical 
facility(ies) for the veteran to be 
afforded a VA special dermatologic 
examination by a specialist in 
dermatology or other available 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected scars of left eye and cheek 
area and back of the head.

The claims files, copies of the criteria 
for rating under DC 7800 prior and 
subsequent to August 30, 2002, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims files were in fact made available 
for review in conjunction with the 
examination.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, that pertain to the 
presence or absence of service-connected 
scars of left eye and cheek area and back 
of the head under Diagnostic Code 7800, 
and, if present, the extent, of each of 
the factors provided in the rating 
criteria under Diagnostic Code 7800 for 
each of the rating levels under the 
rating criteria in effect prior to August 
30, 2002 and the revised rating criteria 
effective on August 30, 2002.  Special 
emphasis is placed upon obtaining 
unretouched color photographs of the 
involved areas of the head, face and 
neck.  




The examiner should also note the degree 
of any disfigurement of service-connected 
head, face or neck scars and whether the 
scars are poorly nourished, with repeated 
ulcerations; tender and painful on 
objective demonstration; or limit the 
function of the body part.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the M&ROC should ensure 
that the requested examination reports 
and required opinions are responsive to 
and in complete compliance with the 
directives of this remand and if they are 
not, the M&ROC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the M&ROC should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the M&ROC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.   




7.  After undertaking any action deemed 
essential in addition to that specified 
above, the M&ROC should readjudicate the 
issues of entitlement to an initial 
compensable evaluation for scars of the 
left eye and cheek area, a scar on the 
back of the head; initial evaluation 
greater than 10 percent for right 
frontalis nerve injury; initial 
evaluation in excess of 30 percent for 
PTSD prior to June 4, 1996 and a TDIU 
with consideration of the CAVC's holdings 
in Esteban v. Brown, 6 Vet. App. 259 
(1994) and Fenderson v. West, 12 Vet. 
App. 119 (1999) and the provisions of 
38 C.F.R. § 3.321(b)(1) where applicable.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the M&ROC; however, the veteran is 
advised that failure to report without good reason shown for 
any VA scheduled examination(s) may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


